                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


NATE WALKER (#433462)                                                            CIVIL ACTION

VERSUS                                                                           NO. 19-425-BAJ-EWD

DARREL VANNOY, ET AL.

                                                     ORDER

         Before the Court is a Petition for Writ of Habeas Corpus filed by Petitioner, Nate Walker

(“Petitioner”), an inmate incarcerated at the Louisiana State Penitentiary (“LSP”), Angola,

Louisiana.1 On or about June 28, 2019, Petitioner filed a 28 U.S.C. § 2254 application herein

challenging his conviction for armed robbery, entered in 2009.2

         The petitioner has previously filed multiple other petitions for writ of habeas corpus in this

Court regarding the same conviction.3 28 U.S.C. § 2244(b)(1) and (2) authorize dismissal of

“second and successive” habeas corpus petitions, and § 2244(b)(3) directs a petitioner filing a

“second and successive” habeas to obtain authorization from the appropriate Court of Appeals

before filing the petition in District Court.

         The instant Petition is another attempt to collaterally attack Petitioner’s state court

conviction, and Petitioner’s claims are clearly successive. As Petitioner has not yet received

permission from the Court of Appeals to file this successive petition in the District Court as

required by statute, this Court lacks jurisdiction to consider his claims. Accordingly,




1
  R. Doc. 1.
2
  R. Doc. 1.
3
  See Nate Walker v. N. Burl Cain, Civil Action No. 13-247 (M.D. La) (denying Petitioner’s writ of habeas corpus);
and see, e.g., Nate Walker v. Darrel Vannoy, Civil Action No. 16-335 (M.D. La.) (deeming the claims of Petitioner
successive and transferring the action to the United States Court of Appeals for the Fifth Circuit for a determination
regarding whether the prisoner was authorized to file a successive habeas petition, which the Fifth Circuit denied).
           IT IS ORDERED that the Petition4 be deemed successive, and that it be DISMISSED for

lack of jurisdiction because Petitioner did not obtain permission from the United States Court of

Appeals for the Fifth Circuit prior to filing.

                                       Baton Rouge, Louisiana, July 26, 2019.



                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




4
    R. Doc. 1.
